COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS
                                            §

  DAVID E. JONES,                                 §               No. 08-19-00111-CV

                             Appellant,           §                 Appeal from the

  v.                                              §            County Court at Law No. 1

  ERIC M. WILLIE AND WILLIAM D.                   §             of Travis County, Texas
  POWERS,
                                                  §            (TC# C-1-CV-17-003737)
                              Appellees.
                                              §
                                            ORDER

       By opinion and judgment issued this same date in cause number 08-19-00196-CV, the
Court granted Appellant’s motion to consolidate cause number 08-19-00196-CV with cause
number 08-19-00111-CV and dismissed cause number 08-19-00196-CV. The notice of appeal
filed in cause number 08-19-00196-CV has been filed as an amended notice of appeal in this cause
number. Further, Appellant’s motion filed on July 31, 2019 in cause number 08-19-00196-CV has
been filed in this cause number. The clerk’s record filed in the instant appeal does not include the
notice of appeal filed by Appellant with the trial court clerk on May 30, 2019. Therefore, a
supplemental clerk’s record containing that notice of appeal is due to be filed in this Court on or
before August 12, 2019. In the event it is necessary to supplement the clerk’s record with any
other items, Appellant is directed to immediately take steps to ensure they are included in the
supplemental clerk’s record. Appellant’s brief is due to be filed on August 9, 2019.

       IT IS SO ORDERED this 1st day of August, 2019.


                                      PER CURIAM


Before McClure, C.J., Rodriguez and Palafox, JJ.